STATE OF LOUISIANA

               COURT OF APPEAL, FIRST CIRCUIT

JENNA       COOLEY          GOLDBLUM,        B.      TODD                                              NO.        2021   CW    1275
COOLEY,        AND     JOHN        W.     COOLEY,
INDIVIDUALLY             AND       ON     BEHALF          OF
THEIR       DECEASED          MOTHER,        JOAN          S.

COOLEY


VERSUS


MANDEVILLE           SHELTER            CARE,
L. L. C.,      SCHONBERG            LIVING,
L. L. C.,      D. C.        SCHONBERG &

ASSOCIATES,            L. L. C.,          PASSAGES,
L. L. C.,      D/ B/ A       PASSAGES        HOSPICE,
KRISTIE        BANKSTON,            AND     DAVID          D.
                                                                                                  JANUARY              21,    2022
IRAN,       M. D.




In   Re:            Mandeville             Shelter              Care,     LLC        d/ b/ a/         Beau    Provence          and

                    D. C.Schonberg & Associates, LLC and                                              Kristie          Bankston,

                    applying for supervisory writs, 22nd                                              Judicial          District
                    Court,         Parish       of        St.     Tammany,           No.     2019- 15802.




BEFORE:             GUIDRY,         HOLDRIDGE,              AND        CHUTZ,        JJ.


        WRIT        DENIED.


                                                                  JMG
                                                                 WRC


         Holdridge,               J.,      concurs               and     would         deny       the        writ,       as     the
transcript             of    the        August       3,         2021     hearing           on    defendants' "               Motion
to   Compel          Arbitration             and          Stay     Proceedings                  Brought       in       Violation
of   Arbitration              Agreement"              reveals            no     evidence              was    introduced          or
admitted            during         the     hearing,              including             the       subject          arbitration

agreement.                  The         party        seeking              to         enforce            an        arbitration


agreement carries the burden of proving the existence of a valid
arbitration             agreement.              See        Alfortish            v.         GreenSky,  LLC, No. CV
16- 15084,          2017      WL        699830, *         3(     E. D.    La.        2/ 22/ 17) ( citing FIA Card
Services,           N. A.     v.    Weaver,          2010- 1372 (              La.      3/   15/ 11),        62    So. 3d      709,
719).         Accordingly,                  the      trial             court         did        not     err       in     denying
defendants'            motion.




COURT       OF APPEAL,             FIRST     CIRCUIT



        l




        DEPUTY       CLERK         OF    COURT
               FOR     THE     COURT